March 6, 1905. The opinion of the Court was delivered by
This is an appeal from an order overruling a demurrer to the complaint. It will, therefore, be necessary to set out the complaint in the report of the case. The main question in the case is whether his Honor, the Circuit Judge, erred in ruling that "under the written agreement set out in the complaint, the defendants cannot lawfully use the premises described in said agreement, except as a `Masonic Hall' or for masonic purposes."
The construction placed upon the agreement by the Circuit Judge gives effect to all the terms of the agreement, while that for which the appellants contend would render inoperative and ineffectual the words, "as a masonic hall." which are plain and unambiguous. The allegations of the complaint show an invasion of the plaintiff's rights. It is, therefore, entitled to some relief either legal or equitable, and the complaint is not subject to demurrer when the plaintiff is entitled to any relief whatever.
These views render speculative the other questions in the case.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.
 *Page 1